Name: 84/515/EEC: Council Decision of 23 October 1984 amending Decision 81/598/EEC on the level of the interest rate subsidy provided for by Directive 72/159/EEC on the modernization of farms, to be applied in Ireland
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1984-10-30

 Avis juridique important|31984D051584/515/EEC: Council Decision of 23 October 1984 amending Decision 81/598/EEC on the level of the interest rate subsidy provided for by Directive 72/159/EEC on the modernization of farms, to be applied in Ireland Official Journal L 285 , 30/10/1984 P. 0015 - 0015*****COUNCIL DECISION of 23 October 1984 amending Decision 81/598/EEC on the level of the interest rate subsidy provided for by Directive 72/159/EEC on the modernization of farms, to be applied in Ireland (84/515/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as last amended by Directive 84/513/EEC (2), and in particular the second subparagraph of Article 8 (2) thereof, Having regard to the proposal from the Commission, Whereas the Irish Government has requested an extension of the period of validity of Decision 81/598/EEC (3), as amended by Decision 84/142/EEC (4), and applicable until 30 June 1984, Whereas the rate of interest currently applicable in Ireland has not dropped in relation to the situation in July 1981; whereas the rate remaining to be paid by the beneficiary consequently exceeds the minimum laid down by Directive 72/159/EEC, HAS ADOPTED THIS DECISION: Article 1 With effect from 1 July 1984, Article 5 of Decision 81/598/EEC is hereby replaced by the following: 'Article 5 This Decision shall apply until 31 December 1984.' Article 2 This Decision is addressed to Ireland. Done at Luxembourg, 23 October 1984. For the Council The President A. DEASY (1) OJ No L 96, 23. 4. 1972, p. 1. (2) See page 13 of this Official Journal. (3) OJ No L 220, 6. 8. 1981, p. 27. (4) OJ No L 72, 15. 3. 1984, p. 27.